Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/233,361 filed on 4/16/21 has a total of 18 claims pending for examination; there are 3 independent claims and 15 dependent claims, all of which are examined below.
Election/Restrictions
Applicant’s election without traverse of species 2, figure 6, (which now includes claims 1-7, 9-14 and 16-20) in the reply filed on 7/22/22 is acknowledged.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Allowable Subject Matter
Claims 1-7, 9-14 and 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 9, the prior art of record alone or in combination fails to teach or fairly suggest determine a memory allocation for the second processing circuit; determine whether the memory allocation fits within an available portion of the local memory; and when the memory allocation does not fit within the available portion of the local memory, determine whether to utilize a decremented memory allocation or to utilize the external memory, in combination with the other limitations found in the respective claims.

With regards to claims 2-7 and 10-14, due to their direct or indirect dependence from claims 1 and 9 respectively, they are allowed for at least the same reasons.
With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest if an optimal memory allocation fits within available local memory of the integrated circuit, store input data for the image processing component in the available local memory; if the optimal memory allocation does not fit within the available local memory, store a decremented amount of input data for the image processing component in the available local memory; and perform image processing operations by the image processing component using input data obtained from the local memory, in combination with the other limitations found in the respective claims
With regards to claims 17-20, due to their direct or indirect dependence from claims 16, they are allowed for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant case.
US Patent Application Publication No. 20210191620 to Seyedzadehdelcheh et al. teaches a memory controller in a processor that includes a compressor.  The compressor compresses a data block and determined whether a size of the data block exceeds a data block threshold.  If the size exceeds the threshold, the memory controller transfers only a set of the compressed delta values to memory for storage.  Seyedzadehdelcheh et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181